 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                    ***
 6    JUNIOR SAINVIL,                                        Case No. 2:18-cv-01121-APG-CWH
 7                            Plaintiff,
                                                             ORDER
 8          v.
 9    MICHAEL P. PRINTY,
10                            Defendant.
11

12          Presently before the court is attorney Vernon L. Bailey’s motion to withdraw as attorney

13   for plaintiff Junior Sainvil (ECF No. 14), filed on October 10, 2018. The motion is unopposed.

14          Bailey moves to withdraw, arguing there has been a breakdown in the attorney-client

15   relationship and that it is no longer economically feasible for Bailey to represent Sainvil. The

16   motion includes a certificate of service stating that a copy of the motion was served on Sainvil by

17   United States mail on October 10, 2018. Sainvil did not oppose the motion, which constitutes a

18   consent to the granting of the motion under Local Rule 7-6(d).

19          Having reviewed and considered the motion, and good cause appearing, the court will

20   grant the motion to withdraw. Sainvil must file a notice advising the court whether he will

21   represent himself or proceed pro se by November 30, 2018. Sainvil is advised that unless and

22   until he retains a new attorney, he is responsible for all deadlines in this case.

23          IT IS THEREFORE ORDERED that attorney Vernon L. Bailey’s motion to withdraw as

24   attorney for plaintiff Junior Sainvil (ECF No. 14) is GRANTED.

25          IT IS FURTHER ORDERED that Bailey must serve a copy of this order, as well as the

26   scheduling order (ECF No. 12), which includes upcoming case deadlines, on Sainvil and must file

27   proof of that service by November 9, 2018.

28
 1          IT IS FURTHER ORDERED that on or before November 30, 2018, Sainvil must file a

 2   written notice stating whether he intends to represent himself in this case. This requirement will

 3   be automatically vacated if a new attorney enters an appearance on behalf of Sainvil by

 4   November 30, 2018.

 5          IT IS FURTHER ORDERED that the clerk of court must update the docket sheet with

 6   Sainvil’s last known address as follows:

 7                  Junior Sainvil
                    2727 Skyview Drive, Suite 383
 8                  Lithia Springs, GA 30122
 9

10          DATED: November 2, 2018

11
                                                          C.W. HOFFMAN, JR.
12                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                 Page 2 of 2
